Citation Nr: 0315865	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-02 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus at L5-S1, currently 
rated as 60 percent disabling.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to postoperative residuals of 
a herniated nucleus pulposus at L5-S1.  

3.  Entitlement to service connection for obesity secondary 
to postoperative residuals of a herniated nucleus pulposus at 
L5-S1.  

4.  Entitlement to service connection for diabetes mellitus 
secondary to postoperative residuals of a herniated nucleus 
pulposus at L5-S1.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea secondary to postoperative residuals of a herniated 
nucleus pulposus at L5-S1.  

6.  Entitlement to an effective date earlier than November 9, 
1992, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

7.  Entitlement to service connection for hypertension 
secondary to postoperative residuals of a herniated nucleus 
pulposus at L5-S1.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1978.  

Service connection was denied for sleep apnea secondary to 
postoperative residuals of a herniated nucleus pulposus at 
L5-S1 by an August 1990 rating decision, and the veteran was 
notified of the decision in September 1990.  Because he did 
not file an appeal of the August 1990 rating decision within 
one year after receiving notification thereof, that decision 
is a final and may not be reopened unless new and material 
evidence is submitted.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  In 
February 2002, the Board remanded the claim because the 
veteran had requested a Video Conference hearing in his 
February 2001 substantive appeal that perfected those issues 
for appellate review.  

Since the Board's February 2002 remand, the veteran has 
perfected the issues of entitlement to an effective date 
earlier than November 9, 1992, for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disabilities and entitlement to service 
connection for hypertension secondary to postoperative 
residuals of a herniated nucleus pulposus at L5-S1.  These 
issues are, therefore, ready for appellate consideration.  


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
before the Board will be granted if a veteran expresses a 
desire to appear in person.

In its February 2002 remand, the Board requested that the 
veteran be scheduled for a Video Conference hearing.  Though 
the veteran indicated that he did not want a Board hearing on 
his August 2002 substantive appeal of the denial of an 
effective date earlier than November 9, 1992, for the grant 
of a total disability rating based on individual 
unemployability and entitlement to service connection for 
hypertension secondary to postoperative residuals of a 
herniated nucleus pulposus at L5-S1, he has not withdrawn his 
request for a hearing on the other issues.  Review of the 
claims file does not show that such a hearing was scheduled 
for the veteran.  Therefore, this case must again be remanded 
back to the RO, as the Court has held that a remand is 
necessary when the directives of a prior remand are not 
followed. Stegall v. West, 11 Vet. App. 268, 270 (1998).  

Accordingly, the Board remands this case to the RO for the 
following action:

The veteran should be scheduled to appear 
at a videoconference hearing before a 
member of the Board as soon as it may be 
feasible.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


